Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and claims 4 and 6 have been canceled. Currently, claims 1-3,5, and 7-12 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations “a percentage of an average diameter of the second abrasive grains with respect to an average diameter of the first abrasive grains in no less than 5% and no greater than 70%, an average diameter of the first abrasive grains is no less than 2 μm and no greater than 45 μm, an average diameter of the second abrasive grains is no less than 1 μm and no greater than 20 μm “ which raises questions about consistency  of the claim language since the diameter range claimed for first and second abrasive grains does not complete fall within the “an average diameter of the first abrasive grains in no less than 5% and no greater than 70%”. Therefore the newly amended claim is unclear as to what the actual range for the a percentage of an average diameter of the second abrasive grains with respect to an average diameter of the first abrasive grains since the ranges for first and second abrasive grains fails to cover the disclosed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard, US6435958.
Regarding claim 1,  Damgaard discloses a base sheet(base layer 1, Fig 1);  and a grinding layer overlaid on a front face side of  the base sheet and comprising abrasive grains and a binder for abrasive grains (portion 2 having abrasive grains, Fig 1), wherein the grinding layer comprises the abrasive grains of a plurality of types, and of the abrasive grains of the plurality of types,  provided that the first abrasive grains have a largest average diameter and second abrasive grains have a second largest average diameter (5:24-33), an average diameter of the first abrasive grains is no less than 2 micro m and no greater than 45 micro m, an average diameter of the second abrasive grains is no less than 1 micro m and no greater than 20 micro m (5: 24-33), and  the first abrasive grains are diamond abrasive grains and the second abrasive grains are alumina abrasive grains. (3:46-50 and 5:24-33)
However, Damgaard does not explicitly disclose a percentage of an average diameter of the second abrasive grains with respect to an average diameter of the first abrasive grains in no less than 5% and no greater than 70%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated a percentage of an average diameter of the second abrasive grains with respect to an average diameter of the first abrasive grains in no less than 5% and no greater than 70%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would enable proper polishing of a workpiece. 
Regarding claim 7,  Damgaard  discloses each and every limitation set forth in claim 1. Furthermore, Damgaard  discloses the base sheet has flexibility. (the base  disclosed by Damgaard having at least some flexibility)
Regarding claim 9, Damgaard discloses each and every limitation set forth in claim 1.  Furthermore, Damgaard discloses the binder comprises polyacrylic acid, epoxy, polyester or polyurethane, as a principal component.  (3:51-65)
Claim(s) 2-3, 5, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard, US6435958 in view of Sato, US5314514.
Regarding claim 2,  Damgaard  discloses each and every limitation set forth in claim 1. However, Damgaard  does not disclose a total content of the abrasive grains in the grinding layer is no less than 50% by volume and no less than 85%  by volume. 
Sato teaches an abrasive apparatus wherein the total weight of the abrasive content in the binder is within 85% which is within the claimed range . (4:1-6)
Therefore it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to have modified the total content of the abrasive grains  as disclosed by Damgaard to have further incorporated the total content of the abrasive grains in the grinding layer to be 85% as taught by Sato in order to provide sufficient polishing .  (4:1-9)
Regarding claim 3,  Damgaard  discloses each and every limitation set forth in claim 1. However, Damgaard  does not disclose a content of the first abrasive grains in the grinding layer is no less than 1% by volume an no greater than 25% by volume. 
Sato teaches various abrasive grains which at least one of the abrasive grains is within the 1 to 25 % by volume range . (example 1, 10:5-35 wherein the first abrasive grains has been interpreted as Sato's fine diamond abrasive grain due to size)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the content of the first abrasive grains disclosed by Damgaard to have further incorporated the content of the first abrasive grains in the grinding layer is no less than 1% by volume an no greater than 25% by volume as taught by Sato in order to provide sufficient polishing using the proper content of an abrasive.  (4:1-9)
Regarding claim 5,  Damgaard  discloses each and every limitation set forth in claim 1. However, Damgaard  does not disclose a content of abrasive grains other than the first abrasive grains in the grinding layer is no less than 30% by volume and no greater than 80% by volume. 
Sato teaches various abrasive grains which at least one of the abrasive grains is within 30 to 80% by volume. ( example 1, 10:5-35 wherein the first abrasive grains has been interpreted as Sato's second abrasive grain due to size)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the content of abrasive grains other than the first abrasive grains in the grinding layer as disclosed by Damgaard to have further incorporated the content of abrasive grains other than the first abrasive grains in the grinding layer is no less than 30% by volume and no greater than 80% by volume as taught by Sato in order to provide sufficient polishing using the proper content of an abrasive.  (4:1-9)
Regarding claim 10,  Damgaard  discloses each and every limitation set forth in claim 1. However, Damgaard  does not disclose the abrasive grains of the plurality of types comprises  third abrasive grains, and a percentage of an average diameter of the third abrasive grains with respect to the average diameter of the second abrasive grains is no less than 1% an no greater than 75%.
Sato teaches at least three abrasive content on an abrasive article wherein each abrasive element has different diameter ranges. (4c, Fig 1 and 2:41-53)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive article disclosed by Damgaard to have further incorporated the abrasive grains of the plurality of types comprises  third abrasive grains as taught by Sato in order to provide a higher abrasion by having multiple abrasives with different abrasion and grain sizes.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a percentage of an average diameter of the third abrasive grains with respect to the average diameter of the second abrasive grains is no less than 1% an no greater than 75%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would provide desired polishing level and provide desired abrasion.
 Regarding claim 11, Damgaard in view of Sato discloses each and every limitation set forth in claim 10. Furthermore, Sato teaches  the average diameter of the third abrasive grains is no less than 0.01 mu.m. and no greater than 2mu.m. (2:41-53)
Regarding claim 12, Damgaard in view of Sato discloses each and every limitation set forth in claim 10. Furthermore, Sato teaches a content of third abrasive grains in the grinding layer is no less than 1% by volume. (example 1, 10:5-35)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damgaard, US6435958 in view of Watanabe, US7241204.
Regarding claim 8,  Damgaard  discloses each and every limitation set forth in claim 1. However, Damgaard  does not disclose the grinding layer comprises a plurality of protruding portions, and an average area of the upper faces of the plurality of protruding portions is no less than 1 mm^2 and no greater than 150 mm^2.
Watanabe teaches an abrasive layer having plurality of grooves 13 which define plurality of protruding portion. (Fig lB)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding layer disclosed by Damgaard to have further incorporated a plurality of protruding portions as taught by Watanabe in order to take foreign objects such as polishing debris generated during polishing process. (5:10-13)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated an average area of the upper faces of the plurality of protruding portions is no less than 1 mm/\2 and no greater than 150 mm/\2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would provide desired contact surface area affecting the amount of abrasion.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/24/22, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Damgaard, US6435958 under 35 USC § 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723